United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Visalia, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0272
Issued: March 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2015 appellant filed a timely appeal from a June 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to factors of his federal employment.
FACTUAL HISTORY
On April 14, 2015 appellant, then a 59-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging bilateral carpal tunnel syndrome on or before January 6,
2014 due to repetitive motion casing and carrying mail since November 5, 1988. He explained
1

5 U.S.C. § 8101 et seq.

that he first became aware of the condition on January 6, 2014 and first related it to his federal
employment on August 7, 2014. Appellant described repetitive pinching and grasping with both
hands throughout his workday, including holding six to eight inches of flats in his left arm while
casing with his right hand, which he asserted put pressure on the tendons that moved his right
thumb. He also noted pushing mail into the case with his left thumb and having to hold his
fingers at unnatural angles while handling bundled mail. Appellant did not stop work.
Dr. Jonathan C. Liu, an attending Board-certified orthopedic surgeon, submitted August 7
and September 10, 2014 reports noting appellant’s federal employment as a letter carrier. On
examination, he observed an acquired trigger finger, swelling in both wrists, and he related
appellant’s complaints of bilateral hand pain and paresthesias. Dr. Liu diagnosed bilateral carpal
tunnel syndrome and a right small trigger finger. He administered a tendon sheath injection to
the trigger finger. Dr. Liu ordered electromyography (EMG) and nerve conduction velocity
(NCV) studies performed on September 26, 2014, which demonstrated moderately severe-tosevere bilateral carpal tunnel syndrome. On December 11, 2014 he administered tendon sheath
injections to both wrists and prescribed bilateral thumb spica splints.
In an April 23, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a report from his attending physician explaining how and why the
identified work factors would cause carpal tunnel syndrome. Appellant was afforded 30 days to
submit such evidence. OWCP later granted him an extension, allowing him to submit additional
evidence until June 19, 2015.
In response, appellant submitted a report from Dr. Adolph J. Nava, an attending Boardcertified internist. Dr. Nava opined on June 17, 2015 that according to appellant’s “job
description there is clear evidence that his newly revealed diagnosis of carpal tunnel syndrome
appears work related.”
By decision dated June 19, 2015, OWCP denied the claim, finding that the medical
evidence failed to establish causal relationship between the repetitive upper extremity motions
and the diagnosis of bilateral carpal tunnel syndrome.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.4 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
Appellant claimed that he sustained bilateral carpal tunnel syndrome in the performance
of duty on or before January 16, 2015. He attributed the condition to repetitive pinching and
grasping motions while casing and carrying mail. OWCP accepted that these work factors
occurred as described.
In support of his claim, appellant submitted reports from Dr. Liu, a Board-certified
orthopedic surgeon, who diagnosed bilateral carpal tunnel syndrome, confirmed by
September 26, 2014 electrodiagnostic studies. Although Dr. Liu noted that appellant worked as
a letter carrier, he did not address any causal relationship between appellant’s federal
employment and the development of bilateral carpal tunnel syndrome. Dr. Nava, an attending
Board-certified internist, provided a June 17, 2015 report opining that appellant’s carpal tunnel
syndrome appeared work related. However, he did not set forth his medical reasoning for
supporting a causal relationship between appellant’s duties as a letter carrier and the diagnosed
carpal tunnel syndrome. The Board has found that a medical report which fails to offer an
opinion on causal relationship is of little probative value.6
OWCP advised appellant by April 23, 2015 letter of the information needed to establish
his claim. Appellant has failed to meet his burden of proof.

4

20 C.F.R. § 10.5(q).

5

Solomon Polen, 51 ECAB 341 (2000).

6

Donald T. Pippin, 54 ECAB 631, 634 (2003).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 19, 2015 is affirmed.
Issued: March 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

